                 Case 2:20-cv-01073-KJN Document 20 Filed 03/17/21 Page 1 of 2


     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
12                                                          ) Case No.: 2:20-cv-01073-KJN
      JOE PIRES,                                            )
13                                                          ) STIPULATION AND ORDER FOR A FIRST
                                                            ) EXTENSION OF TIME
14                                                          )
                       Plaintiff,                           )
15                                                          )
          v.                                                )
16                                                          )
     ANDREW SAUL,                                           )
17   Commissioner of Social Security,                       )
                                                            )
18
                       Defendant.
19
20
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that the time for responding to Plaintiff’s Opening Brief be extended from
22
     March 24, 2021 to April 7, 2021. This is Defendant’s first request for an extension of time to
23
     respond to Plaintiff’s motion for summary judgment. Defendant respectfully requests this
24
     additional time because counsel has three additional briefs due around the same time, and needs
25
     additional time for briefing.
26
              The parties further stipulate that the Court’s Scheduling Order shall be modified
27
     accordingly.
28
         •    Defendant shall serve and file a responsive brief on or before April 7, 2021; and


     Stip. & Prop. Order for Ext.; Case 2:20-cv-01073-KJN   1
                 Case 2:20-cv-01073-KJN Document 20 Filed 03/17/21 Page 2 of 2



 1       •    Plaintiff may serve and file a reply within 21 days of service of defendant's responsive
 2            brief (on or before April 28, 2021).
 3
 4                                                          Respectfully submitted,

 5   Dated: March 16, 2021                                  /s/ Geri Nadine Kahn*
                                                            (*as authorized via e-mail on 3/15/21)
 6                                                          GERI NADINE KAHN
 7                                                          Attorney for Plaintiff

 8
     Dated: March 16, 2021                                  PHILLIP A. TALBERT
 9
                                                            Acting United States Attorney
10                                                          DEBORAH LEE STACHEL
                                                            Acting Regional Chief Counsel, Region IX
11                                                          Social Security Administration
12
                                                   By:      /s/ Marcelo Illarmo
13                                                          MARCELO ILLARMO
                                                            Special Assistant United States Attorney
14
                                                            Attorneys for Defendant
15
16
17
                                                            ORDER
18
19
     APPROVED AND SO ORDERED:
20
21   Dated: March 17, 2021

22
23
24
25
26
27
28


     Stip. & Prop. Order for Ext.; Case 2:20-cv-01073-KJN      2
